Appellants filed this suit on October 23, 1925, in the district court of Travis county, seeking to enjoin the state highway commissioners from canceling a road maintenance contract. Appellants alleged that the state highway commission, on or about May 1, 1925, awarded them a maintenance contract on certain designated highways in Uvalde, Zavalla, Kinney, Val Verde, and Edwards counties, running for a period of one year beginning May 15, 1925; that thereafter, on or about October 12, 1925, said highway commission canceled or threatened to cancel said contract arbitrarily and without just cause. The court issued a temporary restraining order and set the case down for hearing on October 30, 1925, at which time the appellants' application for an injunction was denied. Hence this appeal.
We deem it unnecessary to discuss the merits of this appeal, as it is apparent from the record that the only relief sought is temporary injunction to restrain cancellation of a maintenance contract, which according to its terms expired on May 15, 1926. That being true, the question involved has become moot. *Page 531 
Appellees' motion to dismiss the appeal for that reason, which is not contested by appellants, is therefore granted and the appeal dismissed.